DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 5/17/2022 has been entered.  Claims 4 and 10 have been canceled.  Claims 1-3, 5-9 and 11-22 are pending in the application.  Claims 12-22 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite that the undercoat film versus the topcoat film “includes, as a solvent, at least one member selected from the group consisting of an aliphatic hydrocarbon compound solution including 10% by mass or less of an aromatic compound, an aliphatic hydrocarbon compound including no aromatic compound, and diisobutyl ketone”, replacing “topcoat” with “undercoat”.  However, it is noted that the Applicant has described the “Technical Problem” and “Solution to Problem” to which the Applicant is concerned as requiring the topcoat film to include, as a solvent, the above-recited “at least one member”, not the “undercoat”, as discussed in Paragraphs 0011-0018 of the published document, so that the topcoat film “eliminates unevenness in the brightness of the silver mirror film layer to provide good brightness” and does not adversely affect the silver mirror film layer to which the topcoating is applied, stating that an aromatic hydrocarbon compound can adversely affect the brightness of the silver mirror film layer unless the amount thereof with respect to the solvent of the topcoat film to be applied onto the silver mirror film layer is 10% by mass or less.  Thus, deleting this essential aspect of the “Solution to Problem” by replacing “topcoat” on line 6 with “undercoat” constitutes new matter.
Additionally, claims 1-3, 5-9 and 11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a topcoat film that includes, as a solvent, at least one member as noted above, which is/are critical or essential to the practice of the invention but not included in the claim(s) as described in detail in the above cited paragraphs as well as Paragraph 0045 and the Examples, particularly as summarized in Table 1. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Claims 1-3, 5-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites, “the silver mirror film layer includes a film of stacked nanometer-sized silver particles, including nanometer-sized silver particles and a polymer dispersing agent” on lines 4-5, and then recites, “the silver mirror film forming liquid of the silver mirror film layer comprises silver particles, a polymer dispersing agent, and a silver mirror film solvent” (emphasis added) on lines 10-11, such that the use of the phrase “a polymer dispersing agent” on lines 10-11 versus “the polymer dispersing agent” renders it unclear whether “a polymer dispersing agent” on lines 10-11 is the same as “a polymer dispersing agent” on lines 4-5.  Further, there is insufficient antecedent basis in the claim for the limitation “the silver mirror forming liquid” as recited on line 10 in the claim.  Independent claim 6 utilizes the same language as noted above with respect to claim 1 and thus is indefinite for the same reasons, and given that dependent claims 2-3, 5, 7-9 and 11 do not remedy the above, the dependent claims are similarly rejected for the above reasons.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US2004/0210056) in view of the admitted prior art (“APA”), or JP5950427B1 referred to in the instant specification as Patent Literature 3 (cited on IDS filed 7/18/2019, hereinafter referred to as “Fect Inc”, please refer to the attached machine translation for the below cited sections).  Wood discloses sterically hindered alkoxyamine stabilizers (reading upon the broadly claimed “hindered amine compound”) for stabilizing aqueous polymer systems, such as water borne coatings and aqueous inks, against the deleterious effects of oxidative, thermal and actinic radiation, wherein the stabilizers perform well in aqueous polymeric systems and polar high solids systems, exhibiting excellent compatibility in polar environments such as polyurethane based coating systems, water borne automotive coating systems, and are particularly effective towards preventing color fading (Abstract, Paragraphs 0002, 0013, and 0170-0173).  Wood discloses that the sterically hindered alkoxyamines include compounds of the formula (1)-(10) that may include benzoyl or substituted benzoyl group(s) and/or where X- may be a benzoate (reading upon the broadly claimed “benzoate compound”; Paragraphs 0014-0021, 0034, 0160, and 0168).  Wood discloses that lacquers comprising the hindered amine stabilizers of the invention can be stabilized against the action of light and moisture, are suitable for both metal finish coatings and solid shade finishes, can be incorporated in the clear coat or both in the clear coat and in the pigmented base coat of a two-coat finish, and can be provided alone or in combination with a UV absorber to provide outstanding light stabilization protection to cured thermoset enamels (Paragraphs 0178-0184 and 0191).  Wood specifically discloses that to “attain maximum light stability, the concurrent use of other conventional light stabilizers can be advantageous” with examples including UV absorbers of benzophenone, 2H-benzotriazole (reading upon the claimed “benzotriazole compound”), and aryl-s-triazine types (reading upon the claimed “triazine compound”), wherein the additional light stabilizers can be added to the clear coat and/or the pigmented base coat of a two-coat system (Paragraphs 0185), and further discloses a more comprehensive list of suitable UV absorbers and light stabilizers in Paragraphs 0306-0317 that optionally may be added to the stabilized composition, including various benzotriazoles in Paragraph 0307, various benzoates in Paragraph 0309, and various triazine compounds in Paragraphs 0312 and 0315, 0317; wherein various triazine compounds as disclosed in Paragraph 0296 may also be added as optional antioxidants (Paragraphs 0285-0286, 0296, 0306-0317).  Wood discloses that ink compositions of the invention may be nonaqueous with example solvents including methyl isobutyl ketone, diisopropyl ketone, dibutyl ketone, and petroleum fractions (Paragraph 0250), and that a stabilized coating may be a single layer applied to a substrate or may be a clearcoat applied over a water borne or solvent borne basecoat (Paragraph 0201).  
Wood also discloses that articles which would benefit from the hindered amine compounds of the invention include laminated articles, particularly reciting corrosion resistant silver mirrors and solar reflectors (Paragraphs 0275 and 0278), with several examples utilizing a silver metallic base coat, formed from a silver metallic base coat liquid comprising a volatile solvent, provided over an epoxy-primed substrate and baked (with the epoxy primer layer reads upon the broadly claimed undercoat film of instant claim 1 as well as the undercoat film of claim 6 that includes a resin film containing a polar group, particularly an OH group as in instant claim 7), and then coated with stabilized clear coat or topcoat comprising a hindered amine compound of the invention and a benzotriazole UV absorber or a triazine UV absorber (Examples 128, 131, and 133), and another example utilizing an unprimed panel as a substrate, a silver metallic base coat, and a clear finish enamel applied thereon wherein the base coat and the clear coat comprise a benzotriazole UV absorber and a hindered amine compound of the invention (Example 132).  Thus, Wood discloses a surface decoration structure in a silver mirror layer coating process having a similar coating structure on a substrate as instantly claimed including an epoxy primer layer broadly reading upon the undercoat film of instant claim 1 and reading upon the undercoat film of instant claims 6-7; a silver metallic base coat produced from a silver metallic base coat liquid comprising silver and a volatile solvent broadly reading upon the claimed silver mirror film layer of instant claims 1 and 6; and a clearcoat or topcoat film formed on a surface of the substrate, wherein the topcoat film includes an ultraviolet absorber and a light stabilizer as recited in instant claims 1 and 6; but does not disclose that the silver metallic base coat or silver mirror film layer includes a film of stacked nanometer-sized silver particles including  nanometer-sized silver particles and a polymer dispersing agent as in instant claims 1 and 6, that “the silver particles are homogeneously dispersed in the silver mirror film solvent with the polymer dispersing agent attached around the silver particles in the silver mirror film layer application as in instant claims 1 and 6, and that “the undercoat film includes, as a solvent, at least one member selected from the group consisting of an aliphatic hydrocarbon compound solution including 10% by mass or less of an aromatic compound, an aliphatic hydrocarbon compound including no aromatic compound, and diisobutyl ketone” as recited in instant claim 1.
However, it is first noted that with respect to the solvent of the undercoat film, given that the primer layer and/or the undercoat film is in a dry state in the surface decoration structure and dried/cured when the silver basecoat layer is applied thereto (e.g. as opposed to application of a topcoat liquid thereon), the Examiner takes the position that the instantly claimed solvent limitations of claims 1-2 and 6 are process limitations in the product claim that do not provide any additional material or structural limitations to the undercoat film to differentiate the dried undercoat film and claimed surface decoration structure from the primer layer and coated substrate taught by Wood.  It is also noted that the use of any known organic solvent including those as disclosed by Wood for any of the coating compositions or layers such as a dibutyl ketone or petroleum fractions solvent, which would render the claimed solvents as recited in instant claims 1-2 and 6 obvious to one having ordinary skill in the art, would have been obvious for the primer or undercoat layer in the invention taught by Wood given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Further, with respect to the claimed silver mirror film layer and claimed silver mirror film forming liquid, it is noted that Wood does not limit the silver mirror or silver base coat to any particular type and broadly discloses the use of a commercial silver metallic waterborne base coat from BASF in one of the examples to produce a 0.6-0.8mil thick silver film (Example 133); and hence it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize any known or commercially available silver coating composition for the silver mirror or silver base coat layer in the invention taught by Wood such as the known silver coating composition disclosed by the APA, namely Fect Inc, and commercially available under the tradename GLANZCOAT Type RT Silver from Fect Inc., which is specifically utilized in the instant examples and which, as evidenced by the APA and specifically disclosed by Fect Inc (Entire document), comprises silver nanoparticles in an organic solvent with a polymer dispersing agent (APA: Paragraphs 0007, 0010 and Examples of the published application; Fect Inc: Entire document, particularly Abstract and Examples); wherein Fect Inc specifically discloses that the silver mirror coating composition comprising the dispersion of silver nanoparticles and the polymer dispersing agent in a volatile solvent can form a silver mirror film layer at room temperature by simply spraying and in a short period of time without heating, wherein the dispersion is stable with no aggregation/agglomeration of the nanoparticles, thus the polymer dispersing agent attached around the silver particles, and the nanoparticles are contained in such an amount that the resulting silver mirror film layer is sufficiently thick with a uniform appearance (Entire document, particularly pages 3-4 of the translation, especially the highlighted portions, and Examples, reading upon the claimed silver mirror film forming liquid as recited in instant claims 1 and 6).  Fect Inc discloses that during the silver mirror film forming process, all materials other than the silver and polymeric dispersant can be volatilized and removed without separately processing any harmful components, and that since the polymer dispersant is present in a trace amount, there is no need to separately perform a by-product removal step (page 3, ninth paragraph, particularly the highlighted portion).  Fect Inc also discloses an example where the silver mirror coating is provided between an undercoat film and a topcoat film coated on a substrate, wherein both the undercoat film and the topcoat film are formed from an acrylic polyol resin and isocyanate curing agent with a solvent thinner (Experimental Example 13, similar in layer structure as the instantly claimed coating of instant claims 1 and 6, and particularly as in instant claims 3 and 7-9), and the resulting coated substrate exhibits various good characteristics as summarized on page 6.  Hence, given that the resulting silver mirror film layer taught by the APA/Fect Inc comprises a film of stacked nanoparticles or nanometer-sized silver particles including the silver particles and a polymer dispersing agent as in the claimed invention recited in instant claims 1 and 6, and that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any known silver mirror film layer and silver mirror film forming liquid such as disclosed by the APA/Fect Inc given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or particularly to utilize the silver mirror film layer and silver mirror film forming liquid as disclosed by Fect Inc given that it is prima facie obviousness to use a known technique to improve similar devices in the same way, the claimed invention as recited in instant claims 1-2 and 6-7 would have been obvious over the teachings of Wood in view of the APA/Fect Inc.
With regard to instant claims 3 and 8-9, as noted above, Fect Inc specifically discloses the use of an undercoat and topcoat comprising the same resin component as in instant claims 3 and 9, particularly comprising an acrylic urethane resin, and given that Wood discloses that the sterically hindered amine compounds of the invention may be incorporated into a clear coat or topcoat comprising acrylic or urethane resins in combination with the UV absorbers as discussed above (Paragraph 0183, 0188-0191), the claimed invention as recited in instant claims 3 and 8-9 would have been obvious over the combined teachings of Wood in view of the APA/Fect Inc given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
With regard to instant claims 5 and 11, given that the benzotriazole compound disclosed by Wood present in combination with the sterically hindered amine compounds in the base coat or the topcoat/clear coat would read upon the broadly claimed corrosion inhibitor selected from a triazole compound, the claimed invention as recited in instant claims 5 and 11 would have been obvious over the teachings of Wood in view of the APA/Fect Inc.
Response to Arguments
Applicant’s arguments filed 5/17/2022 have been considered but are moot in view of the new grounds of rejection presented above wherein it is noted that the new ground of rejection based upon Wood in view of the APA/Fect Inc does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 5/17/2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 24, 2022